Title: To Thomas Jefferson from Abraham Baldwin, 1 May 1801
From: Baldwin, Abraham
To: Jefferson, Thomas


               
                  Dear Sir
                  Green County May 1st 1801
               
               For these ten days I have been on a journey on our frontier, and am just informed that Mr Clay refuses to accept the appointment of Circuit Judge. I avail myself of a transient opportunity and a coarse piece of paper to execute my promise of giving you all the information in my power in such contingences. I know you are fully [under] the impression of the ill consequences of multiplying the incumbents who will be brought forward as the principal arguments against the repeal of the new judiciary law, but should you find it expedient to fill the offices I wish you to be furnished with all the means of judging which it is in my power to give. We have, within these few years, lost the best of our lawyers by death or removal to other states. Those who are left have been generally violent partizans on the wrong side. There is still a preference among them, but not very clearly distinguished. It is desirable that the circuit judge should be from the interior part of the state, as all the former appointments from that profession have been confined to Savannah and its neigbourhood. George Walton who resides at Augusta, and is now one of the Judges of our Superior court is the man whom the lawyers in this part of the state seem generally to recommend. After hearing so fully as we have the character of Govr St. Clair, you may know almost perfectly the character and present situation of Judge Walton. As one of the signers of the declaration of Independence and a uniform whig in the time of our revolution, he is on higher ground than any other man in this state, by his letter which I put into your hands and by his conduct, as far as I am able to judge, he is not an unrelenting federalist: he might answer for circuit judge till the next meeting of Congress. Matthew McAllister was appointed our first district attorney he lives in Savannah and is at present one of the Judges of our Superior court. William Stephens is a native of Savannah has been mayor of the City and Judge of the Superior court; like our friend Coxe he has been a uniform whig in modern times. If it is expedient to appoint a circuit judge in this state, at present as far as my recollection enables me by myself to form an opinion the three whom I have mentioned should present themselves first to your consideration: it is not material to which you give the preference. you may perhaps have information from some other quarter which will enable you to see a preference more clearly than I do. I hope you will not give yourself the trouble of answering this. I shall be in Augusta in the course of a week or ten days and if anything occurs which it may be useful for you to know, be assured it shall not be neglected. There appears to be still order and good government in the state and on the frontier. I see nothing likely to disturb our tranquility. with great respect I am Dear Sir
               Yrs,
               
                  
                     Abr Baldwin
                  
               
            